Case 3:17-cv-02031-ARC Document 60 Filed 11/26/19 Page 1 of 20

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

STEVEN J. BENNETT,

Plaintiff, : NO. 3-17-CV-2031
V. : Judge Caputo
TROOPER JAIME LOPEZ and : Electronically Filed Document

TROOPER GABRIEL L. PADUCK,

Defendants

BRIEF IN SUPPORT OF DEFENDANT, TROOPER GABRIEL L.
PADUCK’S MOTION FOR SUMMARY JUDGMENT

Respectfully submitted,

BY: STEVAN KIP PORTMAN
Assistant Counsel

Office of Chief Counsel Attorney I.D. #38493
Pennsylvania State Police

1800 Elmerton Avenue NOLAN B. MEEKS
Harrisburg, PA 17110 Acting Chief Counsel
Phone: 717-783-5568

Fax: 717-772-2883

sportman@pa.gov

Date: November 26, 2019 Counsel for Defendant, Trooper
Gabriel L. Paduck
Case 3:17-cv-02031-ARC Document 60 Filed 11/26/19 Page 2 of 20

 

TABLE OF CONTENTS
TABLE OF AUTHORITIES 0. eeeeeeeseeseeseceeeenceecsaeennecaeeseeseeeaeeaeeass il
INTRODUCTION oi. sseeseesecseeserseeneeseesceseeseesessetseeeaeesesseesaeeneaeeneeees 1
STATEMENT OF MATERIAL FACTS ooo ecesseesceseeeeeeeetecensenneseneees I
QUESTIONS PRESENTED ou. cseeeseeeeeeeeseeeeeaeeaeeaetaceeeseeeeaeeneeneenes 2

A. Whether Defendant, Trooper Jamie Lopez, used excessive force
against Plaintiff such that he violated Plaintiff's constitutional
rights?

B. Whether Defendant, Trooper Gabriel L. Paduck, failed to intervene
such that he violated Plaintiff's constitutional rights?

C. Whether Defendant, Trooper Gabriel L. Paduck, is entitled to
qualified immunity against Plaintiff's claims?

ARGUMENT ou... eeessccceeesneeeeesseeeessaeeeesaueeeceesesaeeceeaueesessenaeeesensaesenseeeenas 3

A. Summary Judgment Standard

B. Plaintiff's Section 1983 Claims for Excessive Force Against
Troopers Lopez and Paduck

C. Trooper Paduck is Entitled to Qualified Immunity

D. — Trooper Paduck did not have Time to Intervene

CONCLUSION oo cecccecsscsscsseneesassessaessseeesaceeeeaseeeeaesseeeaseaessessneeesnentes 12
Case 3:17-cv-02031-ARC Document 60 Filed 11/26/19

TABLE OF AUTHORITIES
CASES

Anderson y. Liberty Lobby, Inc.,

ATT U.S. 242 (1986) wee cccccscseeesecseeseesseecesseesessetsetteeseesseeneees

Armbruster v. Marguccio,

2006 U.S. Dist. LEXIS 87559, *7 (W.D.Pa. 2006) ....... eee

Armbruster v. Marguccio,

2006 U.S. Dist. LEXIS 87559, *8 (W.D.Pa. 2006) .........ccee

Buchanan v. W. Whiteland Twp.,

2008 U.S. Dist. LEXIS 106149, *14 (E.D.Pa. 2009)...

Byrd v. Clark,

783 F.2d 1002 (11 Cir, 1986) ....ccceccccscscsesesesessessseesseeeseseenes

Celotex Corp. v. Catrett,

ATT U.S. 317, 327 (1986) ccccccscccsssesscessececesssseessssseeesessssvecee i

City of Oklahoma City v. Tuttle,

A471 US. 808, 516, 105 S.Ct. 2427, 85 L. Ed. 2d 791 (1985)...

Dethome Graham v. M.S. Conner,

490 U.S. 386, 109 S.Ct. 1865, 104 L.Ed.2d 443 (1989)...

Ewing v. Cumberland Cnty.,

152 F. Supp. 3d 269 (N.J. Dist. 1988)....ccssccscsecssseesecsesssssssseeee

Gainer v. Douglas County, Ga.,

59 F. Supp. 1259 (N.D.Ga. 1998) ccccccssssecssccscsssssseesscsssssssseseees

Hedberg v. Ind. Bell Tel. Col, Inc.,

A7 F.3d 928 (7 Cir. 1995) .eecccecessesssseseessesseeessessseesssessesesnesen

Pee rece vcneesevervoes

Page 3 of 20
Case 3:17-cv-02031-ARC Document 60 Filed 11/26/19 Page 4 of 20

Hill v. California,
401 U.S. 797, 91 S.Ct. 1106, 28 L.Ed.2d 484 (1971) ooo eeeeeereeseeeseeeaes 6

Hunter v. Bryant,
502 U.S. 224, 227, 112 S.Ct. 534, 116 L.Ed.2d 589 (1991)... eens 8

Johnson v. Glick,
481 F.2d 1028 (2d cir, 1973(.....cececcccssecssssccssecesesceceeeecesaneccsseeesaeessassseeeeeetens 6

Kline v. First West Government Securities,
24 F.3d 480 (3d Cir, 1994 voce ccceccsseeserccssnseceseessnceeesseecesseeessnecsnueeeaeesseeeees 3

Knight v. Bobanic,
2019 U.S. Dist. LEXIS 83247, *3 n.2 (W.D.Pa. 2019) oo... ecccccssseeeeetseeeees 8

Lexington Ins. Co. v. W. Pa. Hosp.,
423 F.3d 318 (3d Cir. 2005) oo... eeeeeseessnecseecsseeeeeeecseeeseeceeeeseeesacenseenaeeasenes 4

Maryland v. Garrison,
480 U.S. 79, 107 S.Ct. 1013, 94 L.Ed.2d 72 (1987) oe ceeeeesceseesseeeeeneeenes 6

Matsushita Electric Industrial Company, Ltd. V. Zenith Radio Corporation,
ATS U.S. S74 (1986) oo. cccesessscsscesssesecenecescceseeesseeeeecesacenaceceseeeseeeneeeaeseseesesens 4

Nicini v. Morra,
212 F.3d 798 (3d Cir. 2000) .0......ececessccssssreesssneecessneeecesesaeeecssaeeeeneeseeseneeeanees 6

O'Neill v. Krzeminski,
839 F.2d 9 (2d Cir. 1988) oo... ceesesscesseeseesseesseeecaceeseeeceseceacenaeecaeeeseseaeeeneens 10

Russo v. City of Cincinnati,
953 F.2d 1036 (6 Cir, 1992) o.ccccccccscsscsssscscscsssscsessesssssecsscsesessseeseseaeseseees 8-9

Scott v. Harris,
127 S.Ct. 1769 (2007) ..ccccccccsssccestecsssesssecesseccsseesssaceccsseesseseecseeseneeenaeeeseeeeas 4

Scott v. United States, supra,
436 USS., at 138, 98 S.Ct., at 1723 occ cccssscecccceecessssneececesssseseevesseseeeeenes 7
Case 3:17-cv-02031-ARC Document 60 Filed 11/26/19 Page 5 of 20

Smith v. Mensinger,

 

293 F.3d 641 (3d Cir. 2002) oo... cee cccseccesseecesneccseeceseeeseeeecaeeeseessaeeeeeeeseaeees 10
Steward v. Moll,

717 F. Supp. 2d 454 (E.D.PA 2010) 0... ccc ceceescecescesceneeeeseceseeeneeseeeeneesseeess 10
Terry v. Ohio, supra,

392 U.S. at 20-22, 88 S.Ct., at 1879-1881 ooo ccesssecceesssrseeeeesssreseeeess 6
United States v. Robinson,

414 USS. 218, 94 S.Ct. 2467, 38 L.ED.2d 427 (1973) ou... ceeessscssssseeeesseeeeees 7
Williams v. Rider,

2014 U.S. Dist. LEXIS 109269, *17 (M.D.Pa. 2014)... cceecsseceeseeeseeees 10
MISCELLANEOUS:

Fed. R. Civ. P. 56 ciicceccccccccccccccccsssceccceccccscccecseceeseessesceceseseusssseseseseuesceeeseeseeeanas 3
Count I & ID — 42 U.S.C. § 1983 wooo ccccccccccsssscesenseseseeessseeeesseeeeeenes 1,5,7
Case 3:17-cv-02031-ARC Document 60 Filed 11/26/19 Page 6 of 20

L INTRODUCTION

Defendant, Trooper Gabriel L. Paduck, seeks summary judgment as to
Plaintiff's claims: Count I - 42 U.S.C. §1983 Fourth Amendment Excessive Force
and Count II - 42 U.S.C. §1983 Fourteenth Amendment Excessive Force, on the
basis that Plaintiff has failed to establish a genuine issue of material fact regarding
any of his claims.

Hl. STATEMENT OF FACTS

Defendant incorporates by reference his Statement of Undisputed Facts in
Support of his Motion for Summary Judgment herein.

Briefly stated, Defendants, Pennsylvania State Police Troopers Jamie Lopez
and Gabriel L. Paduck and Plaintiff were in Magisterial District Judge David K.
Plummer’s courtroom for Plaintiff's preliminary arraignment. During the
proceeding, Plaintiff, while handcuffed and seated, made a sudden motion towards
Judge Plummer. Trooper Lopez believed that Plaintiff was about to attack Judge
Plummer. In response to Plaintiff's action, Trooper Lopez used an open-handed
strike with his right hand about the left portion of Plaintiff's face or his chest or his
left cheek and then placed him in a hold. SMF § 32.

Following the preliminary arraignment process, Plaintiff walked out of the

courtroom accompanied by Trooper Lopez. Plaintiff complained of trouble
Case 3:17-cv-02031-ARC Document 60 Filed 11/26/19 Page 7 of 20

breathing and an ambulance was called. Plaintiff, accompanied by Trooper Paduck,
was transported by ambulance to the local hospital. Plaintiff was discharged without
needing medical intervention.
PROCEDURAL HISTORY

On November 6, 2017, Plaintiff filed a complaint against Troopers Lopez and
Paduck, in which he alleged violations of his constitutional rights.! SMF § 1.
Plaintiff then filed a First Amended Complaint on January 1, 2018. Id. The First
Amended Complaint is the operative complaint addressed herein. Id. The pleadings
and discovery are closed. This matter is ripe for summary judgment.

QUESTIONS PRESENTED

A. Whether Defendant, Trooper Jamie Lopez, used excessive force against
Plaintiff such that he violated Plaintiff's constitutional rights?

[Suggested Answer: NO]

B. Whether Defendant, Trooper Gabriel L. Paduck, failed to intervene such
that he violated Plaintiff's constitutional rights?

[Suggested Answer: NO]

C. Whether Defendant, Trooper Gabriel L. Paduck, is entitled to qualified
immunity against Plaintiff's claims?

 

' Defendant has filed, pursuant to LR 56.1, a comprehensive Statement of Material
Facts (SMF) and has attached to that separate filing the evidentiary material that
support each fact. Rather than repeat all of those facts here, we will incorporate
undisputed material facts into the argument section of this Brief.

2
Case 3:17-cv-02031-ARC Document 60 Filed 11/26/19 Page 8 of 20

[Suggested Answer: YES]
It. ARGUMENT
A. Summary Judgment Standard

“Summary judgment procedure is...an integral part of the Federal Rules as
a whole, [and is] designed to secure the just, speedy and inexpensive determination
of every action.” Celotex Corp. v. Catrett, 477 U.S. 317, 327 (1986). Summary
judgment is appropriate where the moving party shows that “there is no genuine
issue as to any material fact and that [he/she] is entitled to a judgment as a matter
of law.” Fed. R. Civ. P. 56(c); Celotex, 477 U.S. at 322.

To successfully oppose a motion for summary judgment, Plaintiff cannot
merely rely on the unsupported allegations in the Complaint. Rather, he must
present more than the “mere existence of a scintilla of evidence” in his favor.
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986). Further, the plaintiff
must offer specific material facts that would be admissible at trial that contradict
Defendants’ assertion that no genuine issue is in dispute. Kline v. First West

Government Securities, 24 F.3d 480, 485 (3d Cir. 1994); Fed. R. Civ. P. 56(e).

Not all facts are material and not all disputes are genuine. A fact is
“material” only if its existence or nonexistence would affect the outcome of the
case under the applicable substantive law. Anderson, 477 U.S. at 248. See also

3
Case 3:17-cv-02031-ARC Document 60 Filed 11/26/19 Page 9 of 20

Celotex, 477 U.S. at 323 (“a complete failure of proof concerning an essential
element of the nonmoving party’s case necessarily renders all other facts
immaterial”). A dispute is “genuine” only where a reasonable jury “could return a
verdict in favor of the non-moving party.” Anderson, 477 U.S. at 255; Matsushita
Electric Industrial Company, Ltd. v. Zenith Radio Corporation, 475 U.S. 574, 587
(1986) (“[w]here the record taken as a whole could not lead a rational trier of fact
to find for the non-moving party, there is no genuine issue for trial”).

Speculation will not defeat a motion for summary judgment. Lexington Ins.
Co. v. W. Pa. Hosp., 423 F.3d 318, 332-33 (3d Cir. 2005) (citing Hedberg v. Ind.
Bell Tel. Co., Inc., 47 F.3d 928, 932 (7" Cir. 1995) (“[s]peculation does not create
a genuine issue of fact; instead, it creates a false issue, the demolition of which is
a primary goal of summary judgment”) (emphasis in original)). “When opposing
parties tell two different stories, one of which is blatantly contradicted by the
record so that no reasonable jury could believe it, a court should not adopt that
version of the facts for purposes of ruling on a motion for summary judgment.”

Scott v. Harris, 127 S.Ct. 1769, 1776 (2007); Matsushita, 475 U.S. at 586 (party

opposing summary judgment “must do more than simply show that there is some

metaphysical doubt as to the material facts”).
Case 3:17-cv-02031-ARC Document 60 Filed 11/26/19 Page 10 of 20

Plaintiffs section 1983 claims are baseless and have no basis in
precedent

In Counts J and II, Plaintiff asserts claims against the Defendants for excessive
force under 42 U.S.C. §1983. SMF 4 3, 4. Specifically, in Count I Plaintiff alleges
that Trooper Paduck had a duty to intervene on his behalf and stop Trooper Lopez
from using allegedly excessive force against him. SMF § 3. However, other than
referring to the defendants in the plural throughout Count II, Plaintiff does not
present any argument as to how Trooper Paduck actually violated his civil rights.
SMF 4 4. In Count 4 Plaintiff alleges a violation of common law assault. SMF 9 5.
Despite these allegations, Trooper Paduck is entitled to summary judgment because
plaintiff fails to that establish that the force utilized by either officer was excessive.

The conduct of which Plaintiff complains was video recorded by a camera
installed in the courtroom. SMF § 10. The alleged use of excessive force is clearly
visible on the video recording. The video recording has a time-line that is unique to
the recording so one sees the events as they unfolded in real-time. Id. Although
Trooper Lopez struck Plaintiff across his face and placed him in an arm hold, those
actions do not rise to the level of excessive force. SMF § 31.

Plaintiff has failed to adduce evidence of excessive force by Trooper Lopez.
Section 1983, 42 U.S.C. § 1983, does not create substantive rights, but rather

provides a remedy for the violation of rights created by federal law. City of

5
Case 3:17-cv-02031-ARC Document 60 Filed 11/26/19 Page 11 of 20

Oklahoma City v. Tuttle, 471 U.S. 808, 816, 105 S. Ct. 2427, 85 L. Ed. 2d 791
(1985). A prima facie case under §1983 requires a plaintiff to demonstrate: (1) that
the alleged wrongful conduct was committed by a person acting under color of state
law; and (2) that the conduct deprived the plaintiff of a right, privilege, or immunity
secured by the Constitution or laws of the United States. Nicini v. Morra, 212 F.3d
798, 806 (3d Cir. 2000).

The ‘reasonableness’ of a particular use of force must be judged from the
perspective of a reasonable officer on the scene, rather than with the 20/20 vision of
hindsight. See Terry v. Ohio, supra, 392 U.S. at 20-22, 88 S.Ct., at 1879-1881. The
Fourth Amendment is not violated by an arrest based on probable cause, even though
the wrong person is arrested, Hill v. California, 401 U.S. 797, 91 S.Ct. 1106, 28
L.Ed.2d 484 (1971), nor by the mistaken execution of a valid search warrant on the
wrong premises, Maryland v. Garrison, 480 U.S. 79, 107 S.Ct. 1013, 94 L.Ed.2d 72
(1987). With respect to a claim of excessive force, the same standard of
reasonableness at the moment applies: ‘Not every push or shove, even if it may later
seem unnecessary in the peace of a judge’s chambers,’ Johnson v. Glick, 481 F.2d
1028, 1033 (2d Cir 1973), cert. denied, 414 U.S. 1033, violates the Fourth
Amendment. The calculus of reasonableness must embody allowance for the fact

that police officers are often forced to make split-second judgments-in circumstances

6
Case 3:17-cv-02031-ARC Document 60 Filed 11/26/19 Page 12 of 20

that are tense, uncertain, and rapidly evolving-about the amount of force that is
necessary in a particular situation.

As in other Fourth Amendment contexts, however, the ‘reasonableness’
inquiry in an excessive force case is an objective one: the question is whether the
officers’ actions are ‘objectively reasonable’ in light of the facts and circumstances
confronting them, without regard to their underlying intent or motivation. See Scott
v. United States, 436 U.S. 128, 137-139, 98 S.Ct. 1717, 1723-1724, 56 L.Ed.2d 168
(1978); see also Terry v. Ohio, supra, 392 U.S., at 21, 88 S.Ct., at 1879 (in analyzing
the reasonableness of a particular search or seizure, ‘it is imperative that the facts be
judged against an objective standard’). An officer’s evil intentions will not make a
Fourth Amendment violation out of an objectively reasonable use of force; nor will
an officer’s good intentions make an objectively unreasonable use of force
constitutional. See Scott v. United States, supra, 436 U.S., at 138, 98 S.Ct., at 1723,
citing United States v. Robinson, 414 U.S. 218, 94 S.Ct. 2467, 38 L.Ed.2d 427
(1973). Dethome Graham v. M.S. Conner, 490 U.S. 386, 109 S.Ct. 1865, 104
L.Ed.2d 443 (1989).

Furthermore, a court may conclude as a matter of law whether defendant’s
actions were objectively reasonable under a Section 1983 analysis when no

reasonable jury could find against the officers given the undisputed facts of the case.
Case 3:17-cv-02031-ARC Document 60 Filed 11/26/19 Page 13 of 20

Knight v. Bobanic, 2019 U.S. Dist. LEXIS 83247, *3 n.2 (W.D.Pa. 2019). In the
case sub judice, there are no disputed facts as to the incident, largely due to the fact
that the incident was caught on video tape. Based on the video recorded actions of
Plaintiff and Troopers Lopez and Paduck (Video Recording 25:29-26:00), the court
may decide during the summary judgment motion stage that the actions of Troopers

Lopez and Paduck were objectively reasonable.

B. DEFENDANT TROOPER PADUCK IS ENTITLED TO
QUALIFIED IMMUNITY

Qualified immunity will be granted when a reasonable officer in the position
of a defendant could have believed that his or her conduct was lawful considering
the established law and information known to the officer at the time of the incident.
Hunter v. Bryant, 502 U.S. 224, 227, 112 S. Ct. 534, 116 L. Ed. 2d 589 (1991). See
Armbruster v. Marguccio, 2006 U.S. Dist. LEXIS 87559, *7 (W.D.Pa. 2006)
(deciding that the use of force by the officers in response to what they could have
perceived as resistance—plaintiff’s involuntary leg movement after being tasered—
did not amount to excessive force, or even if it did amount to excessive force, it
would not defeat the qualified immunity defense). Such is the case with Troopers
Lopez and Paduck. See Russo v. City of Cincinnati, 953 F.2d 1036, 1045 (6th Cir.
1992). The Court in Russo granted qualified immunity to law enforcement for

continued use of a taser after its initial ineffectiveness, even though the suspect no

8
Case 3:17-cv-02031-ARC Document 60 Filed 11/26/19 Page 14 of 20

longer posed an immediate threat to police on the scene and held that said conduct
did not constitute excessive force. Id.

Accordingly, at the point where the alleged constitutional violation had
occurred, qualified immunity would be granted to Troopers Lopez and Paduck.
Trooper Lopez believed he was reasonably subduing Plaintiff with the minimum
amount of force necessary, and Trooper Paduck rightfully trusted his judgment
considering the attending circumstances. Overall, both Troopers were acting
reasonably during a tense situation and made split-second decisions that could have
been the difference between a violent outburst that resulted in an innocent person’s
injury, versus a moment of discomfort for Plaintiff. For these reasons, Trooper
Paduck is entitled to qualified immunity and summary judgment should be granted
in his favor.

C. DEFENDANT TROOPER PADUCK DID NOT HAVE
TIME TO INTERVENE

If a police officer fails to act when a constitutional violation, such as an
unprovoked beating takes place in his presence, the officer can be held liable under
§1983. Byrd v. Clark, 783 F.2d 1002, 1007 (11th Cir. 1986) (remanding the case
with the instruction that if of the two officers, one had violated the plaintiff's
constitutional rights through excessive force, then the second one could be held

liable if the jury finds they were in a position to intervene). A police officer has a

9
Case 3:17-cv-02031-ARC Document 60 Filed 11/26/19 Page 15 of 20

heightened duty imposed by his office, and therefore is required to stop other officers
who act with excessive force. Id. See Smith v. Mensinger, 293 F.3d 641, 552 (3d Cir.
2002) (finding that the district court erred in dismissing the plaintiffs eighth
amendment claim against Corrections Officer Paulukonis, because it could be shown
that Paulukonis ignored a realistic opportunity to intervene, which the plaintiff could
recover for). This form of liability requires two steps, “(1) the officer must have had
reason to know that a constitutional violation, such as excessive force was occurring,
and (2) that the officer had a reasonable and realistic opportunity to intervene.”
Williams v. Rider, 2014 U.S. Dist. LEXIS 109269, *17 (M.D.Pa. 2014). It is
plaintiff's burden to bring forth evidence to prove both elements of the defendant’s
failure to act. Gainor v. Douglas County, Ga., 59 F. Supp. 1259, 1289 (N.D.Ga.
1998). As established above, Trooper Lopez did not use excessive force, therefore
there is no way Trooper Paduck could know or should have known that excessive
force was in fact used against Plaintiff.

As to the second element for failure to act listed above, the reasonable
opportunity to intervene, ‘an officer is only liable if there is a realistic and reasonable
opportunity to intervene.’ Steward v. Moll, 717 F. Supp. 2d 454 (E.D.PA 2010)
(citing Smith v. Mensinger, 293 F.3d 641, 651 (3d Cir. 2002). See O'Neill v.

Krzeminski, 839 F.2d 9, 11 (2d Cir. 1988) (holding that the three blows were struck

10
Case 3:17-cv-02031-ARC Document 60 Filed 11/26/19 Page 16 of 20

in such rapid succession that the officer had no realistic opportunity to attempt to
prevent them), Ewing v. Cumberland Cnty., 152 F. Supp. 3d 269, 309 (N.J.Dist.
1988) (finding Officer Day was entitled to summary judgment because no
reasonable jury could find he had a reasonable opportunity to intervene before
plaintiff was mistreated); Buchanan v. W. Whiteland Twp., 2008 U.S. Dist. LEXIS
106149, *14 (E.D.Pa. 2009) (deciding there was no realistic way for Officers Smith
or Buchmann to have reason to know that Officer Greissser was about to decide to
deploy his taser to give them a reasonable opportunity to stop him).

In order to determine whether the officer had a reasonable opportunity to
intervene, the courts may consider many factors including “the temporal length of
the alleged assault, the proximity of the non-intervening officer to the alleged
assault, the ability of the non-intervening officer to perceive and/or hear the alleged
assault” Armbruster v. Marguccio, 2006 U.S. Dist. LEXIS 87559, *8 (W.D.Pa.
2006).

In our case, Trooper Paduck was placing his pen behind his tie when he heard
Trooper Lopez strike the Plaintiff (Paduck Dep. 19). He had no prior awareness that
his partner was about to use force against the plaintiff and had no opportunity or time
to intervene. The next action, of keeping the plaintiff in the chair, was one that

Trooper Paduck assumed was objectively reasonable and necessary believing

11
Case 3:17-cv-02031-ARC Document 60 Filed 11/26/19 Page 17 of 20

Trooper Lopez had the interaction under control. (Paduck Dep. 19-21). You can see
Trooper Paduck moving behind Trooper Lopez to observe whether he needed to
intervene and made the objective choice it was not necessary (Paduck Dep. 20). In
fact, had Trooper Paduck decided to intervene, he would have had to put himself and
Trooper Lopez at odds with each other regarding how to deal with Plaintiff. At no
point did Trooper Paduck fail to act. For the foregoing reasons, the court should

grant Trooper Paduck’s motion for summary judgment.

IV. CONCLUSION

For the reasons set forth above, Defendant Trooper Paduck requests that his
Motion for Summary Judgment be granted, and that judgment be entered in his favor
and against Plaintiff in this matter.

Respectfully submitted,

BY: s/Stevan Kip Portman
STEVAN KIP PORTMAN
Assistant Counsel
Attorney I.D. #38493

Office of Chief Counsel

Pennsylvania State Police

1800 Elmerton Avenue NOLAN B. MEEKS
Harrisburg, PA 17110 Acting Chief Counsel
Phone: 717-783-5568

Fax: 717-772-2883

sportman@pa.gov
Case 3:17-cv-02031-ARC Document 60 Filed 11/26/19 Page 18 of 20

Date: November 26, 2019 Counsel for Defendant, Trooper
Gabriel L. Paduck

13
Case 3:17-cv-02031-ARC Document 60 Filed 11/26/19 Page 19 of 20

CERTIFICATE OF WORD COUNT

I, Stevan Kip Portman, Assistant Counsel for the Commonwealth of
Pennsylvania, Pennsylvania State Police hereby certify that this brief is 12 pages
long, excluding the cover page and table of contents, and contains 2, 662 words. In
making this certification I have relied on the word processing system used to prepare

this Brief.

/s/ Stevan Kip Portman
STEVAN KIP PORTMAN
Assistant Counsel

14
Case 3:17-cv-02031-ARC Document 60 Filed 11/26/19 Page 20 of 20

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

STEVEN J. BENNETT,

Plaintiff, NO. 3-17-CV-2031
Vv. : Judge Caputo
TROOPER JAIME LOPEZ and Electronically Filed Document
TROOPER GABRIEL L. PADUCK,
Defendants
CERTIFICATE OF SERVICE

 

I, Stevan Kip Portman, Assistant Counsel for the Commonwealth of
Pennsylvania, Pennsylvania State Police hereby certify that a true and correct copy
of the within Defendant Trooper Gabriel L. Paduck’s Brief in Support of His Motion

for Summary Judgment was served upon the following counsel of record:

 

 

VIA ELECTRONIC FILING

Leonard Gryskewicz, Jr. Harry T. Coleman

Lampman Law Law Office of Harry Coleman

2 Public Sq. 41 North Main St., Suite 316
Wilkes-Barre, PA 18701 Carbondale, PA 18407

Phone: (570) 371-3737 (570) 282-7440
lenny@lampmanlaw.com harry@harrcolemanlaw.com

Counsel for Plaintiff Counsel for Defendant Trooper Lopez

BY: /s/ Stevan Kip Portman
STEVAN KIP PORTMAN
Assistant Counsel

15
